DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The replacement terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,798,849 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Persino, Reg. No. 58,082, on 2/17/2021.
The application has been amended as follows: 
Claim 6 is amended to recite (in entirety):
“An electronic device comprising:
a display module;
a printed circuit board disposed below the display module;

a first thermal interfacing material disposed on the electronic component;
a shielding member including a top surface and side surfaces enclosing the electronic component and configured to shield the electronic component to mitigate electromagnetic interference associated with the electronic component, the first thermal interfacing material being disposed between the electronic component and the shielding member;
a second thermal interfacing material disposed on the shielding member;
a heat pipe configured to receive at least a portion of heat generated by the electronic component through the first thermal interfacing material, the shielding member and the second thermal interfacing material, wherein at least a portion of the heat pipe is disposed between the second thermal interfacing material and a support member; 
a heat conductor surrounding bottom and side faces of the heat pipe, wherein the heat conductor is a different component than the support member, and a top face of the heat pipe is approximately coplanar with a top face of the support member; and
the support member for mechanically supporting the display module.”

Claim 10 is amended to recite (in entirety):
“An electronic device comprising:
a display module;
a printed circuit board disposed below the display module;
an electronic component disposed on a surface of the printed circuit board;
a first thermal interfacing material disposed on the electronic component;
a shielding member enclosing the electronic component and configured to shield the 
a shield frame mounted to the printed circuit board and including side walls and a top wall having an opening, and
a shield cover disposed to cover the opening of the top wall of the shield frame such that the first thermal interfacing material is disposed between the electronic component and the shield cover;
a second thermal interfacing material disposed on the shield cover of the shielding member;
a heat pipe configured to receive at least a portion of heat radiated from the electronic component through the first thermal interfacing material, the shielding member and the second thermal interfacing material; and
a support member for mechanically supporting the display module, the support member including a recess in which at least a portion of the heat pipe is disposed,
wherein the recess extends from a top face of the support member towards a bottom face of the support member, and
wherein an entirety of a top face of the heat pipe is approximately coplanar with the top face of the support member.”

Allowable Subject Matter
Claims 6, 10, and 17-45 (renumbered 1-31) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 6, 10, and 17-45, the allowability resides in the overall structure of the at least in part, because claims 6 and 10 recite the following limitations: 
“a heat pipe configured to receive at least a portion of heat generated by the electronic component through the first thermal interfacing material, the shielding member and the second thermal interfacing material, wherein at least a portion of the heat pipe is disposed between the second thermal interfacing material and a support member; 
a heat conductor surrounding bottom and side faces of the heat pipe, wherein the heat conductor is a different component than the support member, and a top face of the heat pipe is approximately coplanar with a top face of the support member; and
the support member for mechanically supporting the display module” - claim 6;
“a heat pipe configured to receive at least a portion of heat radiated from the electronic component through the first thermal interfacing material, the shielding member and the second thermal interfacing material; and
a support member for mechanically supporting the display module, the support member including a recess in which at least a portion of the heat pipe is disposed,
wherein the recess extends from a top face of the support member towards a bottom face of the support member, and
wherein an entirety of a top face of the heat pipe is approximately coplanar with the top face of the support member” - claim 10.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.